—Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered November 18, 1997, convicting him of attempted robbery in the first degree (three counts), criminal possession of a weapon in the third degree (two counts), criminal possession of a weapon in the second degree, assault in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J. P., Krausman, Florio and H. Miller, JJ., concur.